DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Non-Final Rejection made in view of Rydin is withdrawn in view of the 
arguments presented in the Pre-Appeal Brief presented on 06/24/2022. 

However, upon further consideration, a new ground(s) of rejection is made in view of Matsen in view of Dublinski. 

In regards to Matsen in view of Dublinski as related to claim 1,  Applicant previously argued: 
“With the thermal membrane of the present claims, there is a structural difference between both Matsen and/or Dublinski's elastomeric layers when they are pulled taut. One of ordinary skill in the art will clearly recognize that Matsen is a flat layer when pulled taut, and Dublinski is a flat layer when pulled taut. This interpretation is emphasized in the figures of these references and in the written description (e.g., Matsen at [0192] describing that its layer "drapes down over the outer edges" and Dublinski at column 6, lines 19-20, describing that "elastomeric plies are then drawn
down to ensure precise forming around the detail structures"). There is no explicit or inherent teaching in Matsen or Dublinski that would suggest an elastomeric layer having a part contour with a stabilized form that maintains its elevational change when pulled taut, as now required by claim 1.
Additionally and alternatively, if one of ordinary skill in the art were to combine the flat layer of Matsen with the flat layer of Dublinski, one would get a flat layer. Not until the layers are placed in the mold and rigid ply layers are added would the elastomeric flat layer get its shape. This is not what is called for in the present claims, because even if after the rigid ply layers are added, if one were to pull either elastomeric layer taut, there is no indication in either Matsen or Dublinski that any elevational changes would or could be maintained. For this additional reason, the claims are in condition for allowance in view of Matsen and Dublinski.” (Pre-Appeals Brief Conference Request, Page 4 and Remarks of 01/06/2022)




Matsen teaches a heating blanket (Figure 40 and 41), comprising a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a elastomeric material [0193]. 

Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).

Given that the reinforcement of Matsen in view of Dublinski is rigid and provides structure when stretched against a surface as vacuum is applied (i.e., when the flexible body is pulled taut), one of ordinary skill in the art would have recognized the part contour would have a stabilized form that maintains a three-dimensional elevation change when pulled taut.  

Furthermore, given that the thermal membrane of Matsen in view of Dublinski comprises a flexible, silicone-based body and a part contour providing a three-dimensional membrane shoulder identical to the instant claimed thermal membrane, the part contour of Matsen in view of Dublinski would also be capable of having a stabilized form that maintains a three-dimensional elevation change when pulled taut. 

In regards to the rejection of claim 18, Applicant argues: 
“The Office Action then goes on to state that Matsen discloses that "the thermal array extends beyond the internal part portion but not into an outer edge (i.e., an outer edge area between the edge of the thermal membrane and a location of a potential channel)" (emphasis added). Essentially, given that Matsen, like Rydin, fails to disclose
locating the thermal elements with respect to a position of a part portion and a vacuum channel to optimize heat distribution, the rejection is based on an inherency argument, since the Office Action states "a location of a potential channel" for supporting the rejection. "The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic .... 'In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherency characteristic necessarily flows from the teachings of the applied prior art."'
MPEP § 2112(IV) (emphasis in original). Here, there are no inherent or explicit teachings in the prior art which disclose that "the thermal array extends beyond the internal part portion but not into an outer perimeter area, the outer perimeter area corresponding to an area between an outer edge and a location corresponding to a vacuum channel." The rejection is legally insufficient since it only relies upon adding an imaginary channel to Matsen, which is not factually supported otherwise. Accordingly, claim 18 is in condition for allowance in view of the cited art of record.” (Pre-Appeals Brief Conference Request, Page 3-4)
	
Examiner respectfully disagrees: 

Matsen teaches a thermal array follows the part contour of the flexible body within an internal part portion, wherein the thermal array extends beyond the internal part portion but not into an outer perimeter area, the outer perimeter area corresponding to an area between a location outside of the internal part portion to the outer edge (See annotated Figure 41 below). 

While Matsen does not teach the location corresponding to a vacuum channel, Examiner notes “a location corresponding to a vacuum channel” is a recitation of an intended use of the thermal membrane with a tool that comprises a vacuum channel. Examiner notes Applicant does not disclose any embodiments wherein the vacuum channel is a structure of the thermal membrane, but rather is a void formed between the tool and thermal membrane (Figure 2, item 26). In other words, the claimed vacuum channel is not a component of the thermal membrane and, therefore, limitations related to the location of a vacuum channel do not impart patentability of the thermal membrane. 

Given that Matsen teaches an outer perimeter area free of the thermal temperature control element corresponding to an area between a location and the outer edge identical to the instant claimed outer perimeter area, the outer perimeter area of Matsen would be capable of including a location corresponding to a vacuum channel.    

In regards to claim 20, Applicant argues: 
“In the rejection of claim 20, the Office Action states: "Expressions relating to the apparatus to contents thereof during an intended not impart patentability to the claims. While Rydin in view of Matsen and Dublinski does not teach the part contour conforms to an A-side of a vehicle interior panel, given the part contour of the prior art is identical to the instant part contour, the part contour of Rydin in view of Matsen and Dublinski would be capable of conforming to an A-side of a vehicle interior panel." However, claim 20 requires that "the part contour is an outer membrane shoulder that conforms to an A-side of a vehicle interior panel, wherein the outer membrane shoulder has a stabilized form when isolated from manufacturing equipment." Having an "outer membrane shoulder [that] has a stabilized form when isolated from manufacturing equipment" is
not an intended use, and is an actual structural limitation that must be given patentable weight.
Rydin does not disclose a part contour in the form of an outer membrane shoulder that has a stabilized form that conforms to an A-side of a vehicle interior panel when isolated from manufacturing equipment. Similarly, with claim 20, there is a structural difference between both Matsen and/or Dublinski's elastomeric layers when they are isolated from the manufacturing equipment. One of ordinary skill in the art will clearly recognize that Matsen is a flat layer when isolated, and Dublinski is a flat layer when isolated. This interpretation is emphasized in the figures of these references and in the written description (e.g., Matsen at [0192] describing that its layer "drapes down over the outer edges" and Dublinski at column 6, lines 19-20, describing that
"elastomeric plies are then drawn down to ensure precise forming around the detail structures").There is no explicit or inherent teaching in Matsen or Dublinski that would suggest an elastomeric layer having a part contour with an outer membrane shoulder that has a stabilized form when isolated.
Additionally and alternatively, even if one were not to consider the stabilized form part of the claim limitation, the prior art, both individually or in combination, fails to teach or suggest an outer membrane shoulder in the flexible body. Importantly, in the Office Action, there is no citation to an outer membrane shoulder that conforms to an A-side of a vehicle interior panel in the rejection of claim 20. Instead, the rejection of claim 20 just appears to largely repeat the limitations of claim 18, not claim 20. Without citing an outer membrane shoulder, this rejection should be withdrawn and the claim should be placed in condition for allowance.” (Pre-Appeals Brief Conference Request, Page 4-5). 


	Examiner respectfully disagrees. Claim 20 recites “the part contour is an outer membrane shoulder that conforms to an A-side of a vehicle interior panel, wherein the outer membrane shoulder has a stabilized form when isolated from manufacturing equipment.” Examiner notes limitations related to the operation of an apparatus or component of an apparatus and not the structure of the apparatus do not impart patentability to an apparatus claim. Applicant argues “there is no citation to an outer membrane shoulder that conforms to an A-side of a vehicle interior panel, ” but Examiner notes recitation of the shoulder conforming to an A-side of a vehicle interior panel is a limitation directed towards the material worked upon by the apparatus and does not impart patentability to the apparatus claim. 

As required by claim 20, Matsen in view of Dublinski teaches a part contour (i.e., “an outer membrane shoulder”) that has a stabilized form when isolated (Dublinski, Fig 2 and Col 6, Ln 18-28). Given that the part contour of Matsen in view of Dublinski is identical to the claimed part contour, the part contour of Matsen in view of Dublinski would be capable of conforming to an A-side of a vehicle interior panel. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-9, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “pulled taut” in claim 1 is a relative term which renders the claim indefinite. The term “pulled taut” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, a metal structure may have a stabilized form that “maintains a three-dimensional elevation change” when under a certain level of tensile stress, but even the metal structure can lose its “three-dimensional elevational change” when pulled taut beyond a level of tension force that begins to cause deformation (e.g., ductile deformation).  
Because “pulled taut” is indefinite, the limitation “the part contour has a stabilized form that maintains a three-dimensional elevation change when pulled taut” is rendered indefinite. 

Claim 3 recites the limitation “the three-dimensional shape is a membrane shoulder.” There is insufficient antecedent basis for “the three-dimensional shape” in the claim.

Claim 20 recites the limitation “the outer membrane shoulder has a stabilized form when isolated from manufacturing equipment.” There is insufficient antecedent basis for “manufacturing equipment” in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (PG-PUB 2012/0145703) in view of Dublinski (US 5,071,338).
	Regarding claim 1, Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a elastomeric material [0193]; 
	a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal temperature control element (i.e., heating wire) is at least partially embedded in the flexible body.

	While Matsen does not explicitly teach a silicone material in this particular embodiment (Figure 40 and 41), Matsen does teach an alternative embodiment that also has an elastomeric housing that may comprise of silicone, rubber, polyurethane, or other elastomeric or flexible material [0084]. 
	One of ordinary skill in the art would have been motivated to substitute the undisclosed elastomeric material in this particular embodiment of Matsen with a silicone material as taught in an alternative embodiment of Matsen, a functionally equivalent elastomeric or flexible material for the housing as exhibited by Matsen.

Matsen does not explicitly teach a part contour in the flexible body, wherein the thermal array follows the part contour of the flexible body. 

	Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the thermal membrane of Matsen with the reinforcements of Dublinski. Using the known technique of applying reinforcing material about the detail structures to add rigidity in those area and prevent collapse or distortion of detail cavities such that the plurality of cavities or pockets shaped are to match the separately formed details which will be co-cured to the composite skin material during final production. 

Given that the reinforcement of Matsen in view of Dublinski is rigid and provides structure when stretched against a surface as vacuum is applied (i.e., when the flexible body is pulled taut), one of ordinary skill in the art would have recognized the part contour would have a stabilized form that maintains a three-dimensional elevation change when pulled taut.  
Furthermore, given that the thermal membrane of Matsen in view of Dublinski comprises a flexible, silicone-based body and a part contour providing a three-dimensional membrane shoulder identical to the instant claimed thermal membrane, the part contour of Matsen in view of Dublinski would also be capable of having a stabilized form that maintains a three-dimensional elevation change when pulled taut. 

	Regarding claim 3, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 1, wherein the thermal membrane comprises a membrane shoulder configured to conform to a composite part (Matsen, [0005]).
Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). While Matsen in view of Dublinski does not explicitly teach the part is an interior panel of a vehicle, given that the thermal membrane of Matsen in view of Dublinski is identical to the claimed thermal membrane, the shape of the part contour is capable of being configured to conform to a part shoulder of an interior panel of a vehicle.  

	Regarding claim 4, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 3, wherein a uniform temperature control is obtained (Matsen, [0007]) by disposing thermal control element across the thermal membrane (Matsen, Figure 7) and placing the thermal membrane on a composite ply for curing (Matsen, [0009]). One of ordinary skill in the art would recognize the thermal temperature control of Matsen in view of Dublinski needs to at least partially follow the membrane shoulder to heat the composite ply.

	Regarding claim 6, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1. 
While Matsen in view of Dublinski does not explicitly teach heating above an adhesive activation temperature, given that thermal temperature control element of Matsen in view of Dublinski is identical to the instant thermal temperature control element, the thermal temperature control element of Matsen in view of Dublinski would be capable of performing heating to a temperature of an adhesive activation temperature.

	Regarding claim 7, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1, wherein the thermal temperature control element is an inductive coil (i.e., heating wire) (Matsen, [0193]). 

	Regarding claim 8, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 7, wherein the heating wire is arranged in a serpentine shape that includes a plurality of undulations, each undulation having a peak (Matsen, Figure 5, [0193]).  

Regarding claim 9, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 8, wherein each peak is situated outside of an interior part portion of the flexible body (See annotated Figure 7 of Matsen).

    PNG
    media_image1.png
    751
    1044
    media_image1.png
    Greyscale

Regarding claim 17, Matsen and Dublinski teaches the thermal membrane as applied to claim 1, further comprising an interior second part contour (Dublinski, Figure 2, item 4) and a third part contour, wherein the third part contour is a curved membrane radius (Dublinski, Figure 2, curved item 4).

Expressions relating the apparatus to contents thereof during an intended not impart patentability to the claims. While Matsen in view of Dublinski does not teach the part contour is an outer membrane should that is configured to conform to a part shoulder, the second part contour is an interior membrane shoulder, and the third part contour is configured to conform to a curved external part shoulder, given that the thermal membrane, part contour, and second and third part contour of Rydin in view of Matsen and Dublinski are identical to the instant claimed thermal membrane, part contour, and second and third part contour, the thermal membrane and contours would be capable of conforming to a part shoulder, an interior shoulder, and a curved external part shoulder. 


	Regarding claim 18, Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a elastomeric material [0193]; 
	a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal temperature control element is at least partially embedded in the flexible body.


Matsen teaches a thermal array follows the part contour of the flexible body, wherein the thermal array follows the part contour of the flexible body within an internal part portion, wherein the thermal array extends beyond the internal part portion but not into an outer perimeter area (see annotated Figure 41 below), wherein the outer perimeter area corresponding to an area between a location outside of the internal part portion to the outer edge (See annotated Figure 41 below). 

    PNG
    media_image2.png
    244
    606
    media_image2.png
    Greyscale

While Matsen does not teach the location corresponding to a vacuum channel, Examiner notes the “vacuum channel” in the limitation “a location corresponding to a vacuum channel” recites an intended use. Expressions relating the apparatus to contents thereof during an intended not impart patentability to the claims. 
Given that Matsen teaches an outer perimeter area free of the thermal temperature control element corresponding to an area between a location and the outer edge identical to the instant claimed outer perimeter area, the outer perimeter area of Matsen would be capable of including a location corresponding to a vacuum channel.    

Matsen does not explicitly teach a part contour in the flexible body.
 
	Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the thermal membrane of Matsen with the reinforcements of Dublinski. Using the known technique of applying reinforcing material about the detail structures to add rigidity in those area and prevent collapse or distortion of detail cavities such that the plurality of cavities or pockets shaped are to match the separately formed details which will be co-cured to the composite skin material during final production. 

While Matsen in view of Dublinski does not explicitly teach the thermal array extends beyond the internal part portion but not into an outer perimeter area, the outer perimeter area corresponding to an area between an outer edge and a location corresponding to a vacuum channel, Examiner notes the recited location corresponding to a vacuum channel is recitation of an intended use of utilizing a thermal membrane  the outer perimeter area corresponding to an area between an outer edge and a location corresponding to a vacuum channel with a tool comprising a vacuum channel. Given that the thermal membrane of Matsen in view of Dublinski is identical to the claimed thermal membrane, the thermal array extends beyond the internal part portion but not into outer perimeter area, the outer perimeter area corresponding to an area between an outer edge and a location capable of corresponding to a vacuum channel. 

Matsen in view of Dublinski teaches a uniform temperature control is obtained by disposing thermal control element across the thermal membrane (Matsen, [0007] and Figure 7). One of ordinary skill in the art would recognize the thermal temperature control of Matsen in view of Dublinski would be dispersed through the thermal membrane, including around the part contour, in order to allow proper curing of the composite ply below.

Regarding claim 19, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 18. 
Matsen in view of Dublinski does not teach the part contour is configured to offset vacuum pressure differences at elevational changes in a vehicle interior panel. 
However, given that the structure of the thermal membrane of Matsen in view of Dublinski is identical to the instant claimed thermal membrane, the thermal membrane of Matsen in view of Dublinski would be capable to offset vacuum pressure differences at elevational changes in a vehicle interior panel. 

Regarding claim 20, Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a elastomeric material [0193]; 
	a thermal array that includes a thermal temperature control element, wherein the thermal temperature control element is at least partially embedded in the flexible body (Figure 41, item 730 and [00193]).

Matsen does not explicitly teach a part contour in the flexible body. 

Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28), thereby forming a part contour (i.e., “outer membrane shoulder”). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43). 

Both Matsen and Dublinski teach a flexible tool comprising reinforcing material. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the reinforcing elements of Matsen with the reinforcing elements of Dublinski, a functionally equivalent reinforcement in a flexible membrane. Matsen in view of Dublinski teaches the part contour has a stabilized form that maintains a three-dimensional shape when the thermal membrane is isolated (Dublinski, Col 6, Ln 29-60).

Matsen in view of Dublinski teaches a uniform temperature control is obtained by disposing thermal control element across the thermal membrane (Matsen, [0007] and Figure 7). One of ordinary skill in the art would recognize the thermal temperature control of Matsen in view of Dublinski would be dispersed through the thermal membrane, including around the part contour, in order to allow proper curing of the composite ply below.

Expressions relating the apparatus to contents thereof during an intended not impart patentability to the claims. While Matsen in view of Dublinski does not teach the part contour conforms to an A-side of a vehicle interior panel, given the part contour of the prior art is identical to the instant part contour, the part contour of Matsen in view of Dublinski would be capable of conforming to an A-side of a vehicle interior panel. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen (PG-PUB 2012/0145703) in view of Dublinski (US 5,071,338), as applied to claim 1, in further view of Callis (US 4,842,670).
Regarding claim 16, Matsen in  view of Dublinski teaches the thermal membrane as applied to claim 1. 
Matsen in  view of Dublinski does not teach the flexible body comprises of numerous layers of silicone.
Callis teaches a method of manufacturing a silicone rubber vacuum bag comprising part contours formed by prepregs that provide reinforcing and stabilizing means (Col 6, Ln 35-60). Callis teaches utilizing multiple layers of silicone and prepregs (Col 7, Ln 60- Col 8, Ln 3 and Col 10, Ln 20-48).
Both Matsen in view of Dublinski and Callis teach prepreg reinforcements formed in a silicone-based vacuum bag. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed process of preparing the silicone-based thermal membrane of Matsen in view of Dublinski with the silicone-based vacuum bag of Callis, a functionally equivalent process for providing a silicone flexible body comprising embedded reinforcements, thereby preparing a flexible body comprising numerous layers of silicone. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/            Examiner, Art Unit 1745